Citation Nr: 0127172	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  94-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service from November 1982 to January 
1993.

This case was remanded by the Board of Veterans' Appeals (the 
Board) in November 1999 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, for 
additional development, to include orthopedic evaluation of 
the veteran's service-connected lumbosacral strain.


FINDING OF FACT

The veteran's lumbosacral strain is manifested primarily by 
complaints of pain and does not involve any significant 
functional impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected lumbosacral strain.

In the interest of clarity, the Board will initially review 
the factual background, then discuss the relevant law and VA 
regulations applicable to this case, and, finally, analyze 
the veteran's claim and render a decision.

Factual background

The veteran's service medical records reveal that he incurred 
lumbosacral strain while lifting ACT bottles in July 1984.  
He was given a temporary Physical Profile from August 6 to 
15, 1984, in which he was to do no lifting over 10 pounds and 
no bending.  He had problems with low back pain in February 
and April 1985; muscle strain was diagnosed in April 1985.  
He complained of recurrent back pain on his November 1992 
discharge medical history report; examination of the spine in 
November 1992 was noted to be within normal limits.

VA outpatient records for April 1993 reveal complaints of low 
back pain for one month, with no recent injury.  The pain was 
localized to the lower back and was nonradiating.  Physical 
examination of the back did not reveal any tenderness or 
neurological defect.  There was decreased range of motion.  
It was noted that X-rays showed mild scoliosis.  The 
assessment was musculoskeletal pain.

The veteran complained on VA examination in March 1996 of low 
back and right shoulder pain.  Physical examination of the 
back revealed a normal gait with no spasm.  Forward flexion 
of the back was 100 degrees, backward extension was 30 
degrees, and bilateral bending and rotation to either side 
was 45 degrees.  There was no muscle atrophy, and straight 
leg raising was negative.  Mechanical low back pain was 
diagnosed.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in June 1996 that he injured 
his back in service when he slipped and fell on an oily 
surface while unloading heavy oxygen bottles from a truck, 
that he was given medication for back pain in service, that 
he has had back pain since service, and that his back pain 
has necessitated a change in employment.

The veteran complained on VA examination in May 1998 that his 
back pain had gotten worse and more frequent.  He said that 
he had episodes of back pain about once a week without 
radiculopathy.  Physical examination revealed normal gait and 
posture.  The veteran's spine was nontender; there was mild 
paravertebral muscle spasm.  Forward flexion was 90 degrees, 
backward extension was 20 degrees with moderate pain, and 
bilateral bending to the side and bilateral rotation were all 
45 degrees.  No neurological deficit was found.  It was noted 
by the examiner that X-rays of the back in May 1998 showed 
mild L5-S1 early degenerative changes with very mild 
foraminal stenosis.  The diagnosis was chronic 
musculoskeletal low back pain, which was noted to be likely 
related to service.

An August 1998 rating decision granted entitlement to service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation effective January 20, 1993.

The veteran complained on VA examination in May 2000 of low 
back pain without flare-ups.  On physical examination of the 
low back, the veteran had a normal gait; he could heel and 
toe walk.  There was full range of back motion without pain.  
There was no back tenderness.  Straight leg raising was 
negative, and deep tendon reflexes were active and equal.  It 
was noted that X-rays of the lumbar spine showed a pars 
intraarticular defect at L5-S1, bilaterally, with no slippage 
of the vertebra.  The examiner noted that the veteran was 
vulnerable to spondylolisthesis, which was probably 
congenital.  It was recommended that the veteran wear a low 
back brace while working to minimize the possibility of 
spondylolisthesis.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected lumbosacral strain under Diagnostic 
Code 5295.

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 40 percent evaluation is assigned for severe 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records, 
including the VA examination report dated in May 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion 

Although the veteran has testified that his service-connected 
lumbosacral strain causes pain and has adversely affected his 
employment, the Board notes that the medical findings on 
file, especially the May 2000 VA examination report, reveal 
very little functional impairment.  VA examinations in 1996, 
1998, and 2000 show that the veteran had a normal gait; and 
straight leg raising was negative.  Forward flexion of the 
low back has been to at least 90 degrees on each examination, 
with backward extension to at least 20 degrees, and bilateral 
side bending and bilateral rotation to at least 45 degrees.  
In fact, it was noted on the most recent VA examination in 
May 2000 that the veteran had full range of motion of the 
back without pain, tenderness or flare-ups.  Although the 
veteran had mild paraspinal muscle spasm in May 1998, no 
spasm was found on examinations in 1996 and 2000.  Since 
there is no evidence of unilateral loss of lateral spine 
motion in the standing position and no more than mild 
paraspinal muscle spasm, the evidence does not show 
symptomatology that more nearly approximates the criteria for 
an evaluation in excess of 10 percent for lumbosacral strain 
under the provisions of Diagnostic Code 5295.  Additionally, 
because low back range of motion findings were normal in May 
2000 and revealed no more than slight limitation of motion of 
the lumbosacral spine in March 1996 and May 1998, an 
evaluation in excess of 10 percent under the provisions of 
Diagnostic Code 5292 is also not warranted.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, there is no evidence of deformity, lack of normal 
endurance, excess fatigability, or incoordination associated 
with the veteran's low back disability.  In fact, the 
pertinent medical evidence, especially the findings on VA 
examination in May 2000 that there were no back flare-ups, no 
back pain, and no loss of back motion, clearly indicates that 
the veteran's service-connected lumbosacral strain does not 
cause additional functional impairment warranting an 
increased evaluation pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

Fenderson considerations

As noted above, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) holds that different levels of disability may be 
assigned for separate periods of time, if such is are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  In this 
case, therefore, the Board has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson.  
However, there is no evidence of record to the effect that 
the appellant's service-connected lumbosacral strain 
warranted an evaluation in excess of 10 percent.  Back range 
of motion is as noted above, which shows no more than slight 
limitation of motion, and there is no evidence of unilateral 
loss of lateral spine motion in the standing position, as 
required for a 20 percent evaluation under Diagnostic Code 
5295.  The muscle spasm noted only on VA examination in May 
1998 was considered mild, which is not sufficient in the 
absence of unilateral loss of lateral spine motion in the 
standing position to warrant an evaluation in excess of 10 
percent.  Accordingly, a staged rating under Fenderson is not 
warranted.  


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

